EXHIBIT 10.88

 

CAP ROCK ENERGY CORPORATION

 

AMENDED SHAREHOLDERS’ TRUST

 

THIS SHAREHOLDERS’ TRUST (this “Trust”) is established this 1st day of October,
2002, and amended this 31st day of December, 2004, by and between Cap Rock
Energy Corporation (the “Settlor”), a Texas corporation, Alfred J. Schwartz and
Robert G. Holman (the “Trustees”).

 


ARTICLE I


 

Purpose

 

The Settlor has created this Trust for the purpose of receiving and holding for
the benefit of the former members of Cap Rock Electric Cooperative, Inc. (the
“Cooperative”) for whom the Cooperative does not presently have valid addresses
the shares of the $.01 par value common stock of the Settlor that would have
otherwise been distributed to those former members of the Cooperative in
connection with the full implementation of the conversion of the Cooperative
from a member owned electric cooperative to a shareholder owned business
corporation.

 


ARTICLE II


 

Trust Corpus

 

A.                                   Initial Deposit.  Concurrently with the
execution of this Trust, the Settlor has delivered to the Trustees a total of
346,958 shares of the $.01 par value common stock of the Settlor issued in the
name of this Trust, and the Trustees shall hold, administer and distribute the
Shares (as such term is herein defined) in accordance with the terms and
provisions of this Trust.  The Settlor may from time to time add additional
Shares to the corpus of this Trust by causing such additional Shares to be
issued in the names of the Trustees of this Trust, and the Trustees shall hold,
administer and distribute the additional Shares in accordance with the terms and
provisions of this Trust as if such additional Shares had originally been
deposited with the Trustees of this Trust.  As used

 

--------------------------------------------------------------------------------


 

in this Trust, the term “Shares” shall include the original shares of common
stock of the Settlor delivered to the Trustees, as well as any and all in kind
distributions with respect to the common stock of the Settlor, including shares
issued as stock dividends and stock splits.

 

B.                                     Rights in the Shares.  The Trustees are
hereby vested, subject to the limitations set forth in Article III of this
Trust, with all right, title and interest in and to the Shares, and the Trustees
are authorized and empowered, subject to such limitations, to exercise and
enjoy, for the purposes of this Trust and as record owner of the Shares, all the
rights, privileges and benefits attributable to the Shares, including, but not
limited to, the right, subject to the limitations set forth in Section C of
Article III of this Trust, to vote the Shares on all matters and the right to
receive any and all dividends and other distributions made with respect to the
Shares.  Until all of the Shares have been transferred out of the Trust and into
the names of the beneficial owners thereof on the stock ownership records of the
Settlor, the Settlor shall recognize the Trustees as record owners of the Shares
held at any time and from time to time in the Trust and as fully entitled,
subject to the limitations set forth in Article III of this Trust, to all
rights, privileges, benefits and interests therein.

 

C.                                     Management and Disposition of Trust
Corpus.  The Trustees shall hold, administer and distribute the Shares and other
property that may be held from time to time as a part of the corpus of this
Trust in accordance with the following terms and conditions:

 

(1)                                  The Trustees shall make, directly or
indirectly through the Settlor or others, a diligent and thorough effort to
locate the beneficiaries of the Shares and other property held as a part of the
corpus of this Trust.  This effort shall include, but shall not be limited to,
advertising the existence of this Trust and the Shares held herein from time to
time in newspapers of general circulation in areas where the Settlor transacts
business.  The Trustees shall continue this effort so long as there remains any
reasonable hope of finding the beneficiaries of this Trust.

 

2

--------------------------------------------------------------------------------


 

(2)                                  When a beneficiary is located, the Trustees
shall cause the Shares held for such beneficiary to be transferred on the books
and records of the Settlor into the name of the beneficiary or as otherwise
directed by the beneficiary, and the Trustees shall then distribute the Shares
so transferred, as well as the beneficiary’s pro rata share of any other
property held as a part of the corpus of this Trust, to such beneficiary (or his
designee), free and clear of this Trust.

 

(3)                                  When and if the Trustees determine that the
remaining beneficiaries of this Trust cannot, without unreasonable effort on
their part, be located, the Trustees shall provide the Settlor with notice under
the Share Option Agreement (the “Option Agreement”), of even date herewith
between the Settlor and this Trust which Option Agreement is attached hereto as
Annex “A” and made a part hereof for all purposes, that they intend to allow the
Shares and other property held as a part of the corpus of this Trust to escheat
to the State of Texas.  Upon the expiration of the option period set forth in
the Option Agreement, the Trustees shall cause the Shares, as well as the other
property then held as a part of the corpus of this Trust,  to be considered
abandoned and to escheat in accordance with the escheat laws of  State of Texas.

 


ARTICLE III


 

Rights and Powers

 

A.                                   Powers.      In extension and not in
limitation of the powers given by law or other provisions of this Trust to the
Trustees, the Trustees, acting jointly, will have the following powers, where
applicable, in each case to be exercised in the Trustees’ discretion, but only
in a fiduciary capacity, to:

 

(1)                                  Retain in the Trust the Shares and any
other property received by the Trustees comprising the corpus of this Trust;

 

3

--------------------------------------------------------------------------------


 

(2)                                  Do or cause to be done all such acts and
things as may be necessary, in the sole opinion of the Trustees, to preserve and
protect the rights of the Trust under the Option Agreement and the Funding
Agreement (the “Funding Agreement”) of even date herewith between the Settlor
and this Trust, which Funding Agreement is attached hereto as Annex “B” and made
a part hereof for all purposes;

 

(3)                                  Commence, compromise, settle, arbitrate,
mediate or defend, at the expense of the Trust, any litigation with respect to
this Trust as the Trustees deem necessary or advisable, including, but not
limited to, litigation to enforce this Trust’s rights under the Option Agreement
and under the Funding Agreement;

 

(4)                                  Invest and reinvest the property, other
than the Shares, held as a part of the corpus of this Trust in any kind of real
or personal property and in any kind of investment, including, but not limited
to, corporate obligations, shares of stock, mutual funds and investment trust,
that persons of prudence, discretion and intelligence would acquire for their
own account, provided that the return from all investments must be reasonable in
light of existing circumstances;

 

(5)                                  Subject to the limitations set forth in
Section C of this Article III, vote and give proxies to vote any securities,
including the Shares, held as a part of the corpus of this Trust;

 

(6)                                  Pay any assessments or other charges levied
on the Shares or any other securities held as a part of the corpus of this
Trust;

 

(7)                                  Exercise any subscription, conversion or
other rights or options that at any time attach, belong or are given to the
holders of the Shares or any other securities held as a part of the corpus of
this Trust;

 

(8)                                  Enter into any contract or agreement that
the Trustees deem to be in the best interest of this Trust;

 

4

--------------------------------------------------------------------------------


 

(9)                                  Register and carry the Shares and any other
securities held as a part of the corpus of this Trust in the name of the
Trustees, as Trustees, or in the name of a nominee or hold such securities
unregistered, but without increasing or decreasing the liability of the Trustees
as fiduciaries; and

 

(10)                            Subject to the limitations set forth in Sections
B and C of Article III of this Trust, exercise any other power that may be
necessary or desirable in the management of this Trust, regardless of whether
the power is of like kind or character to the powers enumerated above,
including, but not limited to, any power necessary or desirable to enable the
Trustees to act under conditions which cannot now be foreseen.

 

B.                                     Sale Limitations.         Except as
provided in this Section B of Article III of this Trust, neither the Trustees
nor any subsequent holder of the Shares shall have any authority or power
whatsoever to sell or otherwise dispose of or encumber the Shares.

 

(1)                          In the case of an exercise pursuant to the Option
Agreement by the Settlor, or an Affiliate of the Settlor (as such term is
defined in Section H of Article III of this Trust), of the option to acquire the
Shares held in the corpus of this Trust, the Trustees shall sell all of the
Shares to the Settlor or its Affiliate in accordance with the terms and
conditions of the Option Agreement.  In the case of a tender offer or other
repurchase offer by the Settlor or an Affiliate of the Settlor for shares of the
capital stock of the Settlor (including, but not limited to, the tender offer
for the Shares that the Settlor is required to make on the first anniversary of
the issuance of the Shares), the Trustees may, in their sole discretion and
acting jointly in the best interest of the beneficiaries of this Trust, sell all
of the eligible Shares held in the corpus of this Trust to the Settlor or the
Affiliate of the Settlor at the highest all cash price offered under the tender
offer or other repurchase offer; provided, however, that notwithstanding the
foregoing, with regard

 

5

--------------------------------------------------------------------------------


 

to any tender offer made by the Settlor or an Affiliate of the Settlor other
than the tender offer the Settlor is required to make on the first anniversary
of the issuance of the Shares, if the premium (i.e., the price per Share offered
in the tender offer or other repurchase offer over the then market price per
share of the Shares) for the Shares covered by the tender offer ( or other
repurchase offer) is 25% or greater, the Trustees shall sell all of the eligible
Shares held in the corpus of this Trust to the Settlor or the Affiliate of the
Settlor at the highest all cash price offered by the Settlor under the tender
offer or other repurchase offer.  In the case of any tender offer or other
repurchase offer made by a party other than the Settlor or an affiliate of the
Settlor if the premium (i.e., the price per Share offered in the tender offer or
other repurchase offer over the then market price per share of the Shares) for
the Shares covered by the tender offer ( or other repurchase offer) is 15% or
greater, the Trustees may, in their sole discretion and acting jointly in the
best interest of the beneficiaries of this Trust, sell all of the eligible
Shares held in the corpus of this Trust to the Offering Party at the highest all
cash price offered

 

(2)                          Any sale or transfer of Shares shall be done in a
manner such that any purchaser of Shares is not or will not be the beneficial
owner of more than 1% of the issued and outstanding voting shares of the
Settlor. In addition, in order to protect the value of the Shares for the
beneficial owners and to prevent abnormal swings in the market value of the
Shares, any sale or transfer of the Shares to any person or party other than the
Settlor shall be done in a manner such that the number of shares sold or
transferred does not exceed the volume limitations provided in Rule 144 (e)(1)
of the Securities Act of 1933.

 

(3)                          In the event the Settlor fails to fulfill its
obligations under the Funding Agreement to fund the Trust for the payment of
compensation and expenses payable to the Trustees under Section 

 

6

--------------------------------------------------------------------------------


 

G of Article III of this Trust, the Trustees may, in their sole discretion and
acting jointly in the best interest of the beneficiaries of this Trust, sell
such of the Shares in accordance with subsection 2 above as are necessary for
the Trust to timely pay such compensation and expenses; provided, however, that
notwithstanding the foregoing, the Trustees shall not be authorized to sell
Shares to pay such compensation and expenses if there are other unencumbered
assets in the corpus of this Trust of sufficient value that can be liquidated or
otherwise used to pay such compensation and expenses.

 

(4)                          The limitations upon the sale or transfer of the
Shares contained in this Section B of Article III shall continue until such
Shares are transferred to the individual beneficial owners or otherwise
transferred in accordance with these restrictions. The certificates representing
the Shares shall contain a legend setting forth these restrictions or otherwise
directing the holder to obtain and review such restrictions from the Settlor.

 

C.                                     Voting Limitations.   The Trustees, and
any successor, or holder of the Shares (other than the beneficial owners) shall
vote the Shares in accordance with the recommendation of the Board of Directors
of Settlor with regard to the election of Directors to the Board of directors of
Settlor and any sale, mortgage, or pledge of all or substantially all of the
assets of the Settlor, or for any change in the capital structure or the powers
of the Settlor, or in connection with any merger, consolidation, sale,
reorganization, dissolution or similar type of transaction involving the
Settlor, unless the Trustees are advised by counsel in writing that to do so
would violate their fiduciary duty to the beneficial owners.

 

D.                                    Action of Trustees.  All action to be
taken on any question arising between the Trustees, except as may otherwise be
expressly provided in this Trust, shall from time to time be determined by
unanimous vote or agreement of the Trustees then in office, if there are two
trustees or less, and by a majority vote of the trustees if there are three or
more, either at a meeting of the Trustees or, with or without a meeting, by a
writing

 

7

--------------------------------------------------------------------------------


 

signed by all of the Trustees; provided, however, notwithstanding anything to
the contrary herein contained, at any time that there is only one Trustee
serving hereunder, such Trustee shall not take any actions with respect to the
corpus of this Trust, except such actions as may be absolutely necessary to
preserve the corpus of this Trust or such actions as may be specifically
required by the terms of this Trust (as, for example, a sale pursuant to
Section B of Article III of this Trust of the Shares pursuant to the terms of
the Option Agreement).  The Trustees may provide for the authentication or
evidence of any action taken by them.

 

E.                                      Resignation.  A Trustee may resign at
any time by delivering written notice thereof to the Settlor and the other
Trustee.

 

F.                                      Bond or Other Security.  No bond or
other security shall be required of the Trustees.  If, notwithstanding the
foregoing provision, bond or other security is required of the Trustees for any
reason whatsoever, the Trustees, acting jointly, may provide same and the cost
thereof shall be paid by the Settlor pursuant to its obligations under the
Funding Agreement.

 

G.                                     Fees and Expenses.  Each Trustee who is
not an Affiliate of the Settlor shall be entitled to a fee from this Trust of
$50 per hour for services rendered as a Trustee hereunder, subject to a
non-cumulative maximum amount of $5,000 annually.  Each Trustee who is an
Affiliate of the Settlor (as such term is defined in Section H of this
Article III) shall not be entitled to receive a fee for services rendered as a
Trustee hereunder.  Each Trustee, irrespective of whether or not he is an
Affiliate of the Settlor, shall be entitled to reimbursement from this Trust for
any and all reasonable expenses incurred in connection with the performance of
his duties as Trustee hereunder.  The funds necessary to make each compensation
payment and each expense reimbursement to the Trustees under this Section G of
Article III of this Trust shall be obtained from the Settlor in accordance with
the terms of the Funding Agreement, and the Trustees shall not use any of the
corpus of this Trust for such purposes unless they, in their sole discretion,
conclude that the Settlor is not going to timely fulfill its obligations under
the Funding Agreement.

 

H.                                    Trustees’ Relationship with the Settlor. 
Any Trustee and any firm, corporation, trust or association of which he may be a
trustee, stockholder, director,

 

8

--------------------------------------------------------------------------------


 

officer, member, agent or employee may contract with or be or become pecuniarily
interested, directly or indirectly, in any matter or transaction to which the
Settlor or any Affiliate of the Settlor may be a party or in which it may be
concerned, as fully and freely as though the Trustee were not a Trustee of this
Trust.  A Trustee shall not be disqualified from acting as such by reason of his
being a director or officer of the Settlor or an Affiliate of the Settlor, but
in no event shall there be at any time more than one Trustee of this Trust who
is an Affiliate of the Settlor or who is employed by the Settlor or an
Affilitate of the Settlor.  As used in this Trust, the term “Affiliate of the
Settlor” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Settlor, and a person shall be deemed to control another person (including
the Settlor) if the controlling person is the beneficial owner (as defined in
Rule 13d-3 under the Securities Act of 1934, as amended) of ten percent (10%) or
more of any class of voting securities (or other voting interests) of the
controlled person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled person,
whether through ownership of securities, through serving as an officer or
director, by contract or otherwise.

 

I.                                         Accounting.  The Trustees shall keep
adequate books of account, which shall be available for the inspection of the
Settlor and the beneficiaries upon reasonable notice.

 

J.                                        Liability of the Trustees.  The
Trustees will not be responsible for any loss that may occur by reason of the
depreciation or decrease in value of the Shares or any other property held as a
part of the corpus of this Trust.  No Trustee will be liable for acts or
defaults of any other Trustee or for acts or defaults of any agent of any other
Trustee.  The Trustees will be free from liability in acting upon any paper,
document or signature believed by them to be genuine and to have been signed by
the proper party.  The Trustees will not be liable for any error of judgment nor
for any act done or omitted, nor for any mistake of fact or law, nor for
anything that they may do or refrain from doing in good faith, nor generally
will the Trustees have any accountability pursuant to this Trust, except that
each Trustee shall be liable for his own fraud, gross negligence or similar
conduct.

 

9

--------------------------------------------------------------------------------


 

K.                                    Conclusiveness of Actions.  Every action
taken by the Trustees, acting jointly, pursuant to this Trust shall be
conclusive and binding upon all persons and no person will have any right or
responsibility to look into the authority of the Trustees to perform any act.

 


ARTICLE IV


 

Successor Trustees

 

A.                                   Appointment of Successor Trustees.  If a
Trustee dies, resigns or is removed, the vacancy occurring as a result of such
death, resignation or removal shall be promptly filled with a qualified
individual by the Settlor; provided, however, that at no time shall there be
more than one Trustee of this Trust who is an Affiliate of the Settlor, or who
is employed by the Settlor or by an Affiliate of the Settlor.

 

B.                                     Rights and Powers of Successor Trustee. 
A successor Trustee shall have the rights and powers and shall be subject to the
duties and responsibilities of a predecessor Trustee.  A successor Trustee is
authorized and directed, without requiring an audit or other independent
accounting, to accept from a predecessor Trustee the assets delivered by the
predecessor Trustee to the successor Trustee on the basis of the accounting
submitted by the predecessor Trustee.  A successor Trustee shall not have any
duty or responsibility for the actions, defaults or omissions of a predecessor
Trustee.

 

C.                                     Transfer of Shares to Successor
Trustees.  Notwithstanding any changes in the identity of the Trustees, the
certificates for the Shares or other securities standing in the name of the
Trustees may be endorsed and transferred by any successor Trustee or Trustees
with the same effect as if endorsed and transferred by the Trustee or Trustees
who have ceased to act.  The Trustees, acting jointly, are authorized and
empowered to cause any further transfer of the Shares or other securities held a
part of the corpus of this Trust that may be necessary because of any change of
persons holding the office of Trustee.

 


ARTICLE V


 


INDEMNIFICATION OF TRUSTEES


 

A.                                   Mandatory Indemnification.  (1) Subject to
the conditions and limitations of this Article V, the Trust shall indemnify and
hold harmless any Trustee who is or was

 

10

--------------------------------------------------------------------------------


 

a party, or is threatened to be made a party to, any threatened, pending or
completed action, claim, litigation, suit or proceeding, whether civil,
criminal, administrative or investigative, whether predicated on foreign,
federal, state or local law, and whether formal or informal (collectively,
“actions”) by reason of his status as, or the fact that he is or was or has
agreed to become, a Trustee of this Trust (an “Indemnitee”), and as to acts
performed in the course of an Indemnitee’s duty to this Trust and to the
beneficiaries of this Trust, against:

 

(i)                                     expenses, fees, costs and charges,
including, without limitation, attorneys’ fees and disbursements (collectively,
“expenses”) reasonably incurred by or on behalf of an Indemnitee in connection
with any action (including, without limitation, in connection with the
investigation, defense, settlement or appeal of such action), no matter by whom
brought; provided, that it is not determined pursuant to Section B of Article V
of this Trust, or by the court before which such action was brought, that:

 

(a)                                  the Indemnitee did not act in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of this Trust and the beneficiaries of this Trust;

 

(b)                                 the Indemnitee engaged in criminal,
fraudulent or intentional misconduct in the performance of his duty to this
Trust and to the beneficiaries of this Trust; and

 

(c)                                  with respect to criminal actions, the
Indemnitee had reasonable cause to believe his conduct was unlawful;

 

(ii)                                  subject to the restrictions of
Section A(3) of Article V of this Trust, amounts incurred by an Indemnitee in
settlement of any action, no matter by whom brought; provided, that it is not
determined pursuant to Section B of Article V of this Trust, or by the court
before which such action was brought, that:

 

(a)                                  such settlement was not in the best
interests of this Trust and the beneficiaries of this Trust;

 

11

--------------------------------------------------------------------------------


 

(b)                                 such settlement was unreasonable (to a
material extent) in light of all of the circumstances of such action;

 

(c)                                  the Indemnitee did not act in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of this Trust and the beneficiaries of this Trust; and

 

(d)                                 the Indemnitee engaged in criminal,
fraudulent or intentional misconduct in the performance of his duty to this
Trust and to the beneficiaries of this Trust; and

 

(iii)                               subject to the restrictions of Section A(3)
of Article V of this Trust, judgments, fines, penalties or other amounts
incurred by an Indemnitee pursuant to an adjudication of liability in connection
with any action; provided, that it is not determined pursuant to Section B of
Article V of this Trust, or by the court before which such action was brought,
that:

 

(a)                                  the Indemnitee did not act in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of this Trust and the beneficiaries of this Trust;

 

(b)                                 the Indemnitee engaged in criminal,
fraudulent or intentional misconduct in the performance of his duty to this
Trust and to the beneficiaries of this Trust; and

 

(c)                                  with respect to criminal actions, the
Indemnitee had reasonable cause to believe his conduct was unlawful and that he
otherwise did not act in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of this Trust and to the beneficiaries
of this Trust.

 

(2)                                  To the extent an Indemnitee has been
successful on the merits or otherwise in connection with any action referred to
in Section A(1) of Article V of this Trust, no matter by whom brought
(including, without limitation, the settlement, dismissal, abandonment or
withdrawal of any such action where the Indemnitee does not pay, incur or assume
any material liability), or in connection with any claim, issue or

 

12

--------------------------------------------------------------------------------


 

matter therein, he shall be indemnified by this Trust against expenses
reasonably incurred by or on behalf of him in connection therewith.  This Trust
shall pay such amounts (net of all amounts, if any, previously advanced to the
Indemnitee pursuant to Section D of Article V of this Trust) to the Indemnitee
(or to such other person or entity as the Indemnitee may designate in writing to
this Trust) upon the executive’s written request therefor without regard to the
provisions of Section B of Article V of this Trust.

 

(3)                                  Notwithstanding the provisions of
Section A(1)(ii), and A(1)(iii) of Article V of this Trust, no indemnification
shall be made to an Indemnitee by this Trust for monetary damages incurred by
the Indemnitee pursuant to an action brought by a beneficiary of this Trust if
it is determined pursuant to Section B of Article V of this Trust, or by the
court before which such action was brought:

 

(i)                                     the Indemnitee breached his duty of
loyalty to this Trust or to the beneficiaries of this Trust;

 

(ii)                                  the Indemnitee committed acts or omissions
in bad faith or which involve intentional misconduct or a knowing violation of
the law; or

 

(iii)                               the Indemnitee derived an improper personal
benefit from any transaction, unless such improper personal benefit is
determined to be immaterial in light of all of the circumstances of such action.

 

B.                                     Right to Indemnification; How
Determined.  (1) Except as otherwise set forth in this Section B of Article V of
this Trust, any indemnification to be provided to an Indemnitee by this Trust
under Section A of Article V of this Trust upon the final disposition or
conclusion of an action (or a claim, issue or matter associated with such an
action), unless otherwise ordered by the court before which such action was
brought, shall be paid by this Trust (net of all amounts, if any, previously
advanced to the Indemnitee pursuant to Section D of Article V of this Trust) to
the Indemnitee (or to such other person or entity as the Indemnitee may
designate in writing to this Trust) within sixty (60) days after the receipt of
the Indemnitee’s written request therefor, which request shall include a
comprehensive accounting of amounts for which indemnification is being sought
and shall reference the provision of Article V of this Trust pursuant to which
such claim is being made.

 

13

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the payment of the requested amounts may be
denied by this Trust if (i) the disinterested Trustees of this Trust, by a
majority vote thereof, determine that such payment, in whole or in part, would
not be in the best interests of this Trust and the beneficiaries of this Trust
and would contravene the terms and conditions of Article V of this Trust; or
(ii) a majority of the Trustees of this Trust are a party in interest to such
action.  In either of such events, the Trustees shall immediately authorize and
direct, by appropriate resolution, that an independent determination be made as
to whether the Indemnitee has met the applicable standard of conduct set forth
in Section A of Article V of this Trust and, therefore, whether indemnification
is proper pursuant to this Article V.

 

Such independent determination shall be made by a panel of three arbitrators in
the city where the principal office of this Trust is located in accordance with
the rules then prevailing of the American Arbitration Association, or, at the
option of the Indemnitee, by an independent legal counsel mutually selected by
the Trustees and the Indemnitee (such panel of arbitrators or independent legal
counsel being hereinafter referred to as the “Authority”).

 

In any such determination there shall exist a rebuttable presumption that the
Indemnitee has met such standard of conduct and is therefore entitled to
indemnification pursuant to Article V of this Trust.  The burden of rebutting
such presumption by clear and convincing evidence shall be on this Trust.

 

If a panel of arbitrators is to be employed, one of such arbitrators shall be
selected by the Trustees, by a majority vote of the Trustees who were not
parties in interest to such action (or, if such vote is not obtainable, by an
independent legal counsel chosen by the Trustees), the second by the Indemnitee
and the third by the previous two arbitrators.

 

The Authority shall make a determination within sixty days of being selected and
shall simultaneously submit a written opinion of its conclusions to both the
Trustees of this Trust, collectively, and to the Indemnitee, individually, and,
if the Authority determines that the Indemnitee is entitled to be indemnified
for any amounts pursuant to Article V of this Trust, this Trust shall pay such
amounts (net of all amounts, if any, previously advanced to the Indemnitee
pursuant to Section D of Article V of this

 

14

--------------------------------------------------------------------------------


 

Trust), including interest thereon as provided in Section E(3) of Article V of
this Trust, to the Indemnitee (or to such other person or entity as the
Indemnitee may designate in writing to this Trust) within ten days of receipt of
such opinion.

 

(2)                                  The Indemnitee may, either before or within
two years after a determination, if any, has been made by the Authority,
petition any court of competent jurisdiction to determine whether the Indemnitee
is entitled to indemnification under Article V of this Trust.  Such court shall
thereupon have the exclusive power to make such determination unless and until
such court dismisses or otherwise terminates such proceeding without having made
such determination.

 

The court shall make an independent determination of whether the Indemnitee is
entitled to indemnification as provided under Article V of this Trust,
irrespective of any prior determination made by the Authority; provided,
however, that there shall exist a rebuttable presumption that the Indemnitee has
met the applicable standard of conduct and is therefore entitled to
indemnification pursuant to Article V of this Trust. The burden of rebutting
such presumption by clear and convincing evidence shall be on this Trust.

 

If the court determines that the Indemnitee is entitled to be indemnified for
any amounts pursuant to Article V of this Trust, unless otherwise ordered by
such court, this Trust shall pay such amounts (net of all amounts, if any
previously advanced to the executive pursuant to Section D of Article V of this
Trust), including interest thereon as provided in Section E(3) of Article V of
this Trust, to the Indemnitee (or to such other person or entity as the
Indemnitee may designate in writing to this Trust) within ten (10) days of the
rendering of such determination.

 

The Indemnitee shall pay all expenses incurred by the Indemnitee in connection
with the judicial determination provided in Section B(2) of Article V of this
Trust, unless it shall ultimately be determined by the court that he is entitled
to be indemnified, in whole or in part, by this Trust as authorized hereby.  All
expenses incurred by the Indemnitee in connection with any subsequent appeal of
the judicial determination provided for in Section B(2) of Article V of this
Trust shall be paid by the Indemnitee regardless of the disposition of such
appeal.

 

15

--------------------------------------------------------------------------------


 

(3)                                  Except as otherwise set forth in Section B
of Article V of this Trust, the expenses associated with the indemnification
process set forth in Section B of Article V of this Trust, including, without
limitation, the expenses of the Authority selected hereunder, shall be paid by
this Trust.

 

C.                                     Termination of an Action is
Nonconclusive.  The termination of any action, no matter by whom brought, by
judgment, order, settlement, conviction, or upon a plea of no contest or its
equivalent, shall not, of itself, create a presumption that the Indemnitee has
not met the applicable standard of conduct set forth in Section A of Article V
of this Trust.

 

D.                                    Advance Payment.  (1) Expenses reasonably
incurred by or on behalf of an Indemnitee in connection with any action (or
claim, issue or matter associated with such action), no matter by whom brought,
shall be paid by this Trust to the Indemnitee (or to such other person or entity
as the Indemnitee may designate in writing to this Trust) in advance of the
final disposition or conclusion of such action (or claim, issue or matter
associated with such action) upon the receipt of the Indemnitee’s written
request therefor; provided, the following conditions are satisfied:

 

(i)                                     the Indemnitee has first requested an
advance of such expenses in writing (and delivered a copy of such request to
this Trust) from each insurance carrier, to whom a claim has been reported under
an insurance policy purchased by this Trust, if any, as provided under Section G
of Article V of this Trust, and each such insurance carrier has declined to make
such an advance;

 

(ii)                                  the Indemnitee furnishes to this Trust an
executed written certificate affirming his good faith belief that he has met the
applicable standard of conduct set forth in Section A of Article V of this
Trust; and

 

(iii)                               the Indemnitee furnishes to this Trust an
executed written agreement to repay any advances made under Section D of
Article V of this Trust if it is ultimately determined that he is not entitled
to be indemnified by this Trust for such amounts pursuant to Article V of this
Trust.

 

16

--------------------------------------------------------------------------------


 

(2)                                  If this Trust makes an advance of expenses
to an Indemnitee pursuant to this Section D of Article V of this Trust, this
Trust shall be subrogated to every right of recovery the Indemnitee may have
against any insurance carrier from whom this Trust has purchased insurance for
such purpose.

 

E.                                      Partial Indemnification; Interest.  (1)
If it is determined by the Authority pursuant to Section B of Article V of this
Trust, or by the court before which such action was brought, that an Indemnitee
is entitled to indemnification as to some claims, issues or matters, but not as
to other claims, issues or matters, involved in any action, no matter by whom
brought, the Authority (or the court) shall authorize the reasonable proration
of such expenses, judgments, penalties, fines and amounts incurred in settlement
with respect to which indemnification is sought by the Indemnitee, among such
claims, issues or matters as the Authority (or the court) shall deem appropriate
in light of all of the circumstances of such action.

 

(2)                                  If it is determined by the Authority
pursuant to Section B of Article V of this Trust or by the court before which
such action was brought, that certain amounts incurred by the Indemnitee are for
whatever reason unreasonable in amount, the Authority (or the court) shall
authorize indemnification to be paid by this Trust to the Indemnitee for only
such amounts as the authority (or the court) shall deem reasonable in light of
all of the circumstances of such action.

 

(3)                                  To the extent deemed appropriate by the
Authority, or by the court before which such action was brought, this Trust
shall pay interest to the Indemnitee, at a reasonable interest rate, for amounts
for which this Trust indemnifies the Indemnitee.

 

F.                                      Nonexclusivity of Agreement.  The right
to indemnification and advancement` expenses provided to an Indemnitee pursuant
to Article V of this Trust shall not be deemed exclusive of any other rights to
which the Indemnitee may be entitled by law, contract or otherwise, and the
terms and provisions of Article V of this Trust shall continue as to the
Indemnitee if he ceases to be a Trustee of this Trust, and such terms and
provisions shall inure to the benefit of the heirs, executors and administrators
of the Indemnitee.

 

G.                                     Insurance.  (1) This Trust may purchase
and maintain insurance on half of an Indemnitee against any liability asserted
against him or incurred by or behalf of him in

 

17

--------------------------------------------------------------------------------


 

such capacity as a Trustee of this Trust or of an affiliate, or arising out of
his status as such, whether or not this Trust would have the power to indemnify
him against such liability under the provisions of Article V of this Trust.

 

The purchase and maintenance of such insurance shall not in any way limit or
affect the rights and obligations of this Trust or an Indemnitee under of
Article V of this Trust and the adoption of Article V of this Trust by this
Trust shall not in any way limit or affect the rights and obligations of this
Trust or of the of the other party or parties thereto under any such policy or
agreement of insurance.

 

(2)                                  If the Indemnitee shall receive payment
from any insurance carrier or from the plaintiff in any action against the
Indemnitee in respect of indemnified amounts after payments on account of all or
part of such indemnified amounts have been made by this Trust pursuant to
Article V of this Trust, the Indemnitee shall promptly reimburse this Trust for
the amount, if any, by which the sum of such payment by such insurance carrier
or such plaintiff and payments by this Trust to the Indemnitee exceeds such
indemnified amounts; provided, however, at such portions, if any, of such
insurance proceeds that are required to be reimbursed to the insurance carrier
under the terms of its insurance policy, such as deductible or coinsurance
payments, shall not be deemed to be payments to the Indemnitee hereunder.

 

In addition, upon payment of indemnified amounts under Article V of this Trust,
this Trust shall be subrogated to the Indemnitee’s rights against any insurance
carrier in respect of such indemnified amounts and the Indemnitee shall execute
and deliver any and all instruments and documents and perform any and all other
acts and deeds which this Trust deems necessary or advisable to secure such
rights.  The Indemnitee shall do nothing to prejudice such rights of recovery or
subrogation.

 

H.                                    Witness Expenses.  Upon an Indemnitee’s
written request, this Trust shall pay (in advance or otherwise) or reimburse any
and all expenses reasonably incurred by the Indemnitee in connection with his
appearance as a witness in any action at a time when he has not been formally
named a defendant or respondent to such an action.

 

I.                                         Contribution.  (1) If the indemnity
provided for in Section A of Article V of this Trust is unavailable to an
Indemnitee for any reason whatsoever, this Trust, in lieu of indemnifying the
Indemnitee, shall contribute to the amount reasonably incurred by or

 

18

--------------------------------------------------------------------------------


 

on behalf of the Indemnitee, whether for judgments, fines, penalties, amounts
incurred in settlement or for expenses in connection with any action, no matter
by whom brought, in such proportion as deemed fair and reasonable by the
Authority pursuant to Section B of Article V of this Trust, or by the court
before which such action was brought, taking into account all of the
circumstances of such action, in order to reflect (i) the relative benefits
received by this Trust and the Indemnitee as a result of the event or
transaction giving cause to such action; and (ii) the relative fault of this
Trust (and its other Trustees) and the Indemnitee in connection with such event
or transaction.

 

(2)                                  An Indemnitee shall not be entitled to
contribution from this Trust under Section I of Article V of this Trust if it is
determined by the Authority pursuant to Section B of Article V of this Trust, or
bar the court before which such action was brought, that the Indemnitee engaged
in criminal, fraudulent or intentional misconduct in the performance of his duty
to this Trust or otherwise violated the provisions of Section A(3) of Article V
of this Trust.

 

(3)                                  This Trust’s payment of, and the
Indemnitee’s right to, contribution under this Section I of Article V of this
Trust shall be made and determined in accordance with Section B of Article V of
this Trust relating to this Trust’s payment of, and the Indemnitee’s right to,
indemnification.

 

J.                                        Severability. If any provision of
Article V of this Trust shall be deemed invalid or inoperative, or if a court of
competent jurisdiction determines that any of the provisions of Article V of
this Trust contravene public policy, Article V of this Trust shall be construed
so that the remaining provisions shall not be affected, but shall remain in full
force and effect, and any such provisions which are invalid and inoperative or
which contravene public policy shall be deemed, without further action or deed
on the part of any person, to be modified, amended or limited, but only to the
extent necessary to render the same valid and enforceable, and this Trust shall
indemnify the Indemnitee as to expenses, judgments, fines and amounts incurred
in settlement with respect to any action, no matter by whom brought, to the full
extent permitted by any applicable provision of Article V of this Trust that
shall not have been invalidated.

 

19

--------------------------------------------------------------------------------


 


ARTICLE VI


 


MISCELLANEOUS PROVISIONS


 

A.                                   Term of Trust.  This Trust shall continue
in full force and effect until all of the Shares and other property held as a
part of the corpus of this Trust shall have been distributed by the Trustees.

 

B.                                     Revocation of Trust.  This Trust is
irrevocable and the Settlor shall have no right, either alone or in combination
with others in whatever capacity, to alter, amend, revoke or terminate this
Trust.

 

C.                                     Anticipatory Assignments.  No beneficiary
of this Trust may in any event anticipate any benefits that he may be entitled
to receive hereunder.  No assignment or order by a beneficiary by way of
anticipation of any part of the Shares or other property held as a part of the
corpus of this Trust will be valid, nor may the Trustees accept it, and the
Trustees shall make all distributions pursuant to this Trust directly to the
beneficiaries.  No interest in the Shares or other property held as a part of
the corpus of this Trust will be subject to the claims of a creditor, or be
subject to attachment, garnishment, execution or other legal or equitable
process or lien brought by or in favor of a creditor of a beneficiary of this
Trust.

 

D.                                    Manner of Distribution.  The Trustees may
distribute the Shares and other property held as a part of the corpus of this
Trust to the beneficiary directly or to the guardian, custodian, trustee,
receiver, conservator or other similar official for the beneficiary.  The
Trustees will not be responsible for any distribution of the Shares or other
property held as a part of the corpus of this Trust once it has been made to the
beneficiary or for his benefit as herein provided.

 

E.                                      Severability.   If any part, clause,
provision or condition set forth in this Trust shall be held to be invalid or
unenforceable, the remainder of this Trust shall be construed in all respects as
if such invalid or unenforceable part, clause, provision or condition were
omitted.

 

F.                                      Rules of Construction.  In this Trust,
words in the singular number include the plural, and in the plural include the
singular.  Words of the masculine gender include the feminine and the neuter,
and when the sense so indicates, words of the neuter gender may refer to any
gender, and the word “or” is disjunctive but not exclusive.  The captions

 

20

--------------------------------------------------------------------------------


 

and section numbers appearing in this Trust are inserted only as a matter of
convenience and do not define, limit or describe the scope or intent of the
provisions of this Trust.

 

G.                                     Choice of Law.  THE SETTLOR AND THE
TRUSTEES AGREE THAT CERTAIN MATERIAL EVENTS, OCCURRENCES AND TRANSACTIONS
RELATING TO THIS TRUST BEAR A REASONABLE RELATIONSHIP TO THE STATE OF TEXAS. 
THE VALIDITY, TERMS, PERFORMANCE AND ENFORCEMENT OF THIS TRUST SHALL BE GOVERNED
BY THOSE LAWS OF THE STATE OF TEXAS WHICH ARE APPLICABLE TO TRUSTS WHICH ARE
EXECUTED, DELIVERED AND PERFORMED SOLELY IN THE STATE OF TEXAS.

 

H.                                    Counterparts.  This Trust may be executed
in any number of counterparts, all of which shall constitute one and the same
instrument, and the Settlor and the Trustees may execute this Trust by signing
and delivering one or more counterparts.

 


SIGNATURES


 

To evidence the binding effect of the terms and conditions of this Trust, the
Settlor (through its duly authorized officer) and the Trustee have caused this
Trust to be executed and delivered as of, but not necessarily on, the date first
above written.

 

 

Settlor:

 

 

 

CAP ROCK ENERGY CORPORATION

 

 

 

By:

/s/ David W. Pruitt

 

 

 

David W. Pruitt, Chief Executive Officer

 

 

 

 

 

Trustees:

 

 

 

By

/s/ Alfred J. Schwartz

 

 

 

Alfred J. Schwartz

 

 

 

 

 

 

By

/s/ Robert G. Holman

 

 

 

Robert G. Holman

 

 

21

--------------------------------------------------------------------------------

 